DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The time period for image capture must be defined in regards to the limitation “the image capture mechanism further configured to capture images of the first image-capture area without regard to further determinations if a well houses a cell.”.  This negative limitation would not be met for when a new or different culture vessel is imaged (i.e. it only applies to a single culture vessel).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bahnson (US 20030082818) in view of Matsubara (US 20190026536).

Regarding claim 1, Bahnson discloses an information processing apparatus comprising:
circuitry configured to:  [See Bahson [0052 and Fig. 6] Microscope with Camera.] 
obtain images of a culture vessel including a plurality of wells that house cells for each image-capture area, the images being captured by an image capture mechanism;  [See Bahnson [0044] Locating step includes taking a focal stack position in the well.  Also, see 0043, locating step includes imaging cells in each well.  Also, see Fig. 2a/6, microscope with camera.] 
determine if a well houses a cell on a basis of the images captured by the image captured by the image capture mechanism and classify the plurality of image-capture areas into a first image capture area of which image capturing is continued and a second image capture area of which image capturing is not continued on a basis of the determination; and [See Bahnson [0052] If no cell is detected, that well will be removed from scanning and image processing, to save time.  Alternatively, see 0044, the step of removing each well from scanning where no cell is detected.  Also, see 0053, a scan includes all wells within a plate or a selected subset of the wells.]
control the image capture mechanism to capture an image of an image-capture area classified as the first image-capture area and not to capture an image of an image-capture area as the second image-capture area in response to a determination if a well houses a cell and a classification of the plurality of image-capture areas. [See Bahnson [0053] A scan includes a selected subset of the wells (i.e. only wells that contain cells).] 
Bahnson does not explicitly disclose
the image capture mechanism further configured to capture images of the first image-capture area without regard to further determinations if a well houses a cell.  
However, Matsubara does disclose
the image capture mechanism further configured to capture images of the first image-capture area without regard to further determinations if a well houses a cell.  [See Matsubara [0067-0068, 0073-0077, 0080-0081 and Fig. 8] The priority of the cell to be captured is determined based on ranking information and intensity information (which is determined using a detector from para. 0038-0039)…Imaging apparatus acquires the image data of the fluorescence intensity of the cell and control unit determines image data acquisition conditions on the basis of the detection result.  Also, see 0090, the priority ranking is determined on the basis of the image data.  This shows that the imaging areas (AR1, AR2) are set based on a single priority/intensity check of wells housing a cell.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Bahnson to add the teachings of Matsubara, in order to reduce the time required to acquire image data of cells collected in wells [See Matsubara [0077]].

Regarding claim 2, Bahnson (modified by Matsubara) disclose the apparatus of claim 1.  Furthermore, Bahnson discloses
wherein the circuitry is further configured to evaluate whether or not each of the plurality of wells included in each of the image-capture area is suitable for observation, and determine the image-capture area as the first image-capture area or the second image-capture area on a basis of an evaluation result.  [See Bahnson [Fig. 6] Microscope with processing means.  Also, see 0053, image processing program is used to process the digital image (this shows that it is inherent a processor is used to execute the image processing program.)]

Regarding claim 3, Bahnson (modified by Matsubara) disclose the apparatus of claim 2.  Furthermore, Bahnson discloses
wherein the circuitry is further configured to determine the image-capture area as the second image-capture area in a case where all wells included in the image-capture area are unsuitable for observation and determines the image-capture area as the first image-capture area in a case where at least one well included in the image-capture area is suitable for observation. [See Bahnson [0052] If no cell is detected, that well will be removed from scanning and image processing, to save time.  Alternatively, see 0044, the step of removing each well from scanning where no cell is detected.  Also, see 0053, a scan includes all wells within a plate or a selected subset of the wells.]

Regarding claim 6, Bahnson (modified by Matsubara) disclose the apparatus of claim 2.  Furthermore, Bahnson discloses
wherein the circuitry is further configured to evaluate the wells and the wells that house one cell and the wells that house the plurality of cells are the wells suitable for observation and the wells that house no cells are the wells unsuitable for observation.  [See Bahnson [0052] If no cell is detected, that well will be removed from scanning and image processing, to save time.  Also, see 0053, a scan includes all wells within a plate or a selected subset of the wells, wherein the wells contain one cell or multiple cells.]

Regarding claim 9, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 9.

Regarding claim 10, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 10.
Regarding claim 11, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 11.  Furthermore, Bahnson discloses
a light source that irradiates the culture vessel with light;  [See Bahnson [0012] Lighting a well using a light apparatus.]

Regarding claim 15, Bahnson (modified by Matsubara) disclose the system of claim 11.  Furthermore, Bahnson discloses
further comprising a culture vessel containing the plurality of wells.  [See Bahnson [Fig. 7d and 0087] Well plate for holding cells.]


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bahnson (US 20030082818) in view of Matsubara (US 20190026536) and in further view of Matsumoto (US 20170166948).

Regarding claim 4, Bahnson (modified by Matsubara) disclose the apparatus of claim 2.  Furthermore, Bahnson does not explicitly disclose
wherein the circuitry is further configured to evaluate whether or not the wells are suitable for observation in accordance with a growing state of the cells housed in the wells.  
However, Matsumoto does disclose
wherein the evaluating unit evaluates whether or not the wells are suitable for observation in accordance with a growing state of the cells housed in the wells.  [See Matsumoto [0054] Cell quality evaluation specifies a cell colony in the image by growth speed of cells.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Bahnson (modified by Matsubara) to add the teachings of Matsumoto, in order to examine the cells more efficiently because cells cultured in the same culture environment exchange growth factors with each other [See Matsumoto [0009]].

Regarding claim 14, Bahnson (modified by Matsubara) disclose the system of claim 11.  Furthermore, Bahnson does not explicitly disclose
including a cell removal mechanism configured to be capable of removing cells housed in the wells included in the image-capture area classified as the second image-capture area.  
However, Matsumoto does disclose
including a cell removal mechanism configured to be capable of removing cells housed in the wells included in the image-capture area classified as the second image-capture area.  [See Matsumoto [0009] Cells which are evaluated as abnormal are removed.  Also, see Fig. 1, Transport portions.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Bahnson (modified by Matsubara) to add the teachings of Matsumoto, in order to remove the dead/abnormal cells from the wells so that they do not interfere with the good cells.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bahnson (US 20030082818) in view of Matsubara (US 20190026536) and in further view of Petersen et al. (herein after will be referred to as Petersen) (US 20170283754).

Regarding claim 5, Bahnson (modified by Matsubara) disclose the apparatus of claim 4.  Furthermore, Bahnson does not explicitly disclose
wherein the circuitry is further configured to evaluate the growing state of the cells in accordance with machine learning algorithm.  
However, Petersen does disclose
wherein the circuitry is further configured to evaluate the growing state of the cells in accordance with machine learning algorithm.  [See Petersen [0167] Classification tree, Decision tree and other algorithmic approaches are used for ranking embryos.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Bahnson (modified by Matsubara) to add the teachings of Petersen, in order to utilize a classification/decision tree algorithm approach to analyzing the cells in Bahnson.  This will improve upon image classification approaches by allowing the system to utilize different algorithms for ranking/classifying the cells [See Petersen [0001]].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Bahnson (US 20030082818) in view of Matsubara (US 20190026536) and in further view of Ozcan et al. (herein after will be referred to as Ozcan) (US 20150204773).
Regarding claim 7, Bahnson (modified by Matsubara) disclose the apparatus of claim 1.  Furthermore, Bahnson does not explicitly disclose
wherein the circuitry is further configured to instruct the image capture mechanism such that a number of times of capturing the images of a specific first image-capture area included in the plurality of image-capture areas classified as the first image-capture area is greater than a number of times of capturing the images of a first image-capture area other than the specific first image-capture area.  
However, Ozcan does disclose
wherein the circuitry is further configured to instruct the image capture mechanism such that a number of times of capturing the images of a specific first image-capture area included in the plurality of image-capture areas classified as the first image-capture area is greater than a number of times of capturing the images of a first image-capture area other than the specific first image-capture area.  [See Ozcan [0063] Several ROI’s from the sample holder.  The frame rate of the image acquisition system varies depending on the objects….Certain ROI’s or objects require a higher frame rate.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Bahnson (modified by Matsubara) to add the teachings of Ozcan, in order to adapt the capturing frequency for the objects to be imaged based on the objects characteristics [See Ozcan [0063]].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bahnson (US 20030082818) in view of Matsubara (US 20190026536) and in further view of Kley (US Patent No. 6,752,008).

Regarding claim 8, Bahnson (modified by Matsubara) disclose the apparatus of claim 1.  Furthermore, Bahnson does not explicitly disclose
wherein the circuitry is further configured to change a first moving route along which the image-capture mechanism passes through all the plurality of image-capture areas to a second moving route shorter than the first moving route.   
However, Kley does disclose
wherein the circuitry is further configured to instruct the image capture mechanism a first moving route along which the image-capture mechanism passes through all the plurality of image-capture areas to a second moving route shorter than the first moving route.   [See Kley [Col. 4 line 1st para.] Traditional raster scanning technique to collect measurements of a region of interest (i.e. imaging area).  Also, see [Col. 6 lines 50-60] Adjusting the trajectory of the scan path to be shorter.]
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Bahnson (modified by Matsubara) to add the teachings of Kley, in order to improve upon image acquisition by collecting the images with greater speed and efficiency [See Kley [Col. 4 lines 3-41]].

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bahnson (US 20030082818) in view of Matsubara (US 20190026536) and in further view of Bergeron et al. (herein after will be referred to as Bergeron) (US 20100092031).

Regarding claim 12, Bahnson (modified by Matsubara) disclose the system of claim 11.  Furthermore, Bahnson does not explicitly disclose
further comprising: a light shielding filter that shields light such that only a field-of-view range of the image-capture mechanism is irradiated with the light from the light source at a time of capturing the images of the first image-capture area by the image-capture mechanism.  
However, Bergeron does disclose
further comprising: a light shielding filter that shields light such that only a field-of-view range of the image-capture mechanism is irradiated with the light from the light source at a time of capturing the images of the first image-capture area by the image-capture mechanism.  [See Bergeron [0046 and Fig. 6] Spatial light modulator array (630) so as to define an array of illumination zones corresponding to points in the illumination figure (mask that defines portions onto the imaging areas).  Also, see Fig. 2A-2D and 0009, selective adaptive illumination for targets (i.e. plural image areas) based on processed image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Bahnson (modified by Matsubara) to add the teachings of Bergeron, in order to improve upon image acquisition by only illuminating the desired targets in the scene [See Bergeron [0005]].
 
Regarding claim 13, Bahnson (modified by Matsubara) disclose the system of claim 11.  Furthermore, Bahnson does not explicitly disclose
wherein the light source is an illumination device configured to be capable of locally irradiating each of the plurality of image-capture areas with light, the illumination device irradiating only the field-of-view range of the image-capture mechanism with light at a time of capturing the images of the first image-capture area by the image-capture mechanism.  
However, Bergeron does disclose
wherein the light source is an illumination device configured to be capable of locally irradiating each of the plurality of image-capture areas with light, the illumination device irradiating only the field-of-view range of the image-capture mechanism with light at a time of capturing the images of the first image-capture area by the image-capture mechanism.  [See Bergeron [Fig.2A-2D and 0009] Selective adaptive illumination for targets (i.e. plural image areas) based on processed image.  Also, see Fig. 1, Illumination device (12).]
Applying the same motivation as applied in claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486